DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/ is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yano et al. (US 2016/0245288).

Regarding claim 1,
Yano discloses (Fig. 2):
A system comprising (Fig. 2, all elements): - a temperature sensor (53) adapted to sense temperature of an inverter section (31, ¶0023), the inverter (31) section comprises one or more electronic components (Qu1, Qu2, Qv1, Qv2, Qw1, Qw2, ¶0027); - a microcontroller (55) adapted to: determine a temperature zone based on the sensed temperature (Figs. 5 and 6, high and low temperature zones, ¶0083, ¶0091); and transmit a command to an inverter based on the temperature zone (switches between stopping motor, running at two and three phase operation, ¶0083, ¶0091); and - the inverter (31) adapted to control speed of a compressor (Fig. 1, 10) based on the command (¶0081).

Regarding claim 2,
Yano discloses (Fig. 1):
wherein the temperature sensor (Fig. 1, 53) is mounted inside the inverter section (31) of the system (inside entire housing, of compressor and attached to the inverter, ¶0081).

Regarding claim 3,
Yano discloses (Fig. 2):
wherein the microcontroller (Fig. 2, 55) is adapted to determine the temperature zone by comparing the sensed temperature (from 53) with one or more pre-defined temperature ranges (Fig. 5, Th1, Th2, Tmax, Fig. 6, Tl2, tl1, Tmin, ¶0065).

Regarding claim 4,
Yano discloses (Fig. 2):
wherein the microcontroller (fig. 2, 55) is adapted to determine an automatic temperature zone when the sensed temperature (Tm) in the inverter section falls below or equal to a first pre-defined temperature value (Fig. 5, Th1, zone from 0 to Th1), wherein the microcontroller (55) is adapted to transmit a command for automatically controlling a parameter by a first factor (stop process, S104) in the inverter section (31) when the automatic temperature zone is determined (temperature below Th1, step S103, ¶0049).

Regarding claim 5,
Yano discloses (Fig. 2):
wherein the microcontroller (Fig. 2, 55) is adapted to determine a safe temperature zone (Fig. 5, Fig. 6) when the sensed temperature in the inverter section (Tm) falls above a first pre-defined temperature value (Fig. 6, Tl2) and falls below or equal to a second pre-defined temperature value (Fig. 5, Th1), wherein the microcontroller is adapted to transmit a command for controlling a parameter by a second factor (keeps running un Figs. 3 and 4. steps S102, and S203) when the safe temperature zone is determined (continues operation, ¶0081, ¶0091).

Regarding claim 6,
Yano discloses (Fig. 2):
wherein the microcontroller (Fig. 2, 55) is adapted to determine a first down temperature zone (Fig. 6, zone between Tmin and T1) when the sensed temperature in the inverter section falls above a second pre-defined temperature  value (Tmin) and falls below or equal to a third pre-defined temperature value (tl1), wherein the microcontroller is adapted to transmit a command for controlling a parameter by a third factor (stops when Tm is less than Tl1) when the first down temperature zone is determined (zone between Tmin and Tl1, ¶0090).
Regarding claim 7,
Yano discloses (Fig. 6):
wherein the microcontroller is adapted to determine a second down temperature zone (Fig. 6, zone between Tl1, and Tl2) when the sensed temperature in the inverter section falls above a third pre-defined temperature value (Tl1) and falls below or equal to a fourth pre-defined temperature value (Tl2), wherein the microcontroller (55) is adapted to transmit a command for controlling a parameter by a fourth factor (stops process then Tm < Tl2, S206) when the second down temperature zone is determined (¶0091-¶0093).

Regarding claim 8,
Yano discloses (Fig. 5):
wherein the microcontroller is adapted to determine an alarm temperature zone (Fig. 5, Tmax )when the sensed temperature in the inverter section (31) is above a fifth pre-defined temperature value (Tmax), wherein the microcontroller is adapted to transmit a command for controlling a parameter by a fifth factor when the alarm temperature zone is determined (stops if out of range, ¶0028).

Regarding claim 10,
Yano discloses (Fig. 2):
wherein the microcontroller is adapted to determine an alarm temperature zone (Fig. 5, Tmax )when the sensed temperature in the inverter section (31) is above a fifth pre-defined temperature value (Tmax), wherein the microcontroller is adapted to transmit a command for controlling a parameter by a fifth factor when the alarm temperature zone is determined (stops if out of range, ¶0028).
Regarding claim 11,
Yano discloses (Fig. 2):
A method comprising: - sensing  temperature (Fig. 2, 53)of an inverter section (31) by a temperature sensor (53, ¶0023), the inverter section (31) comprises one or more electronic components (Qu1, Qu2, Qv1, Qv2, Qw1, Qw2, ¶0027); - determining, by a microcontroller (55), a temperature zone (Figs. 5 and 6, high and low temperature zones, ¶0083, ¶0091) based on the sensed temperature and transmit a command to an inverter based on the temperature zone (switches between stopping motor, running at two and three phase operation, ¶0083, ¶0091); and - controlling speed of a compressor by an inverter based on the command (¶0081).

Regarding claim 12,
Yano discloses (Fig. 2):
wherein the temperature sensor (Fig. 1, 53) is mounted inside the inverter section (31) of the system (inside entire housing, of compressor and attached to inverter, ¶0081).

Regarding claim 13,
Yano discloses (Fig. 2):
wherein the microcontroller (Fig. 2, 55) is adapted to determine the temperature zone by comparing the sensed temperature (from 53) with one or more pre-defined temperature ranges (Fig. 5, Th1, Th2, Tmax, Fig. 6, Tl2, tl1, Tmin, ¶0065).

Regarding claim 14,
Yano discloses (Fig. 2):
wherein the microcontroller (fig. 2, 55) is adapted to determine an automatic temperature zone when the sensed temperature (Tm) in the inverter section falls below or equal to a first pre-defined temperature value (Fig. 5, Th1, zone from 0 to Th1), wherein the microcontroller (55) is adapted to transmit a command for automatically controlling a parameter by a first factor (stop process, S104) in the inverter section (31) when the automatic temperature zone is determined (temperature below Th1, step S103, ¶0049).

Regarding claim 15,
Yano discloses (Fig. 2):
wherein the microcontroller (Fig. 2, 55) is adapted to determine a safe temperature zone (Fig. 5, Fig. 6) when the sensed temperature in the inverter section (Tm) falls above a first pre-defined temperature value (Fig. 6, Tl2) and falls below or equal to a second pre-defined temperature value (Fig. 5, Th1), wherein the microcontroller is adapted to transmit a command for controlling a parameter by a second factor (keeps running un Figs. 3 and 4. steps S102, and S203) when the safe temperature zone is determined (continues operation, ¶0081, ¶0091).

Regarding claim 16,
Yano discloses (Fig. 2):
wherein the microcontroller (Fig. 2, 55) is adapted to determine a first down temperature zone (Fig. 6, zone between Tmin and T1) when the sensed temperature in the inverter section falls above a second pre-defined temperature  value (Tmin) and falls below or equal to a third pre-defined temperature value (tl1), wherein the microcontroller is adapted to transmit a command for controlling a parameter by a third factor (stops when Tm is less than Tl1) when the first down temperature zone is determined (zone between Tmin and Tl1, ¶0090).
Regarding claim 17,
Yano discloses (Fig. 2):
wherein the microcontroller is adapted to determine a second down temperature zone (Fig. 6, zone between Tl1, and Tl2) when the sensed temperature in the inverter section falls above a third pre-defined temperature value (Tl1) and falls below or equal to a fourth pre-defined temperature value (Tl2), wherein the microcontroller (55) is adapted to transmit a command for controlling a parameter by a fourth factor (stops process then Tm < Tl2, S206) when the second down temperature zone is determined (¶0091-¶0093).

Regarding claim 18,
Yano discloses (Fig. 2):
wherein the microcontroller is adapted to determine an alarm temperature zone (Fig. 5, Tmax )when the sensed temperature in the inverter section (31) is above a fifth pre-defined temperature value (Tmax), wherein the microcontroller is adapted to transmit a command for controlling a parameter by a fifth factor when the alarm temperature zone is determined (stops if out of range, ¶0028).

Regarding claim 20,
Yano discloses (Fig. 2):
wherein the compressor is part of an outdoor unit of an air conditioner system or a refrigeration system (¶0104-¶0105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2016/0245288) in view of Eckel et al. (US 2003/0065472).

Regarding claim 9,
Yano discloses the above elements from claim 8.
They do not disclose:
wherein the microcontroller provides an alarm when the alarm temperature zone is determined.

However Eckel teaches:
wherein the microcontroller provides an alarm when the alarm temperature zone is determined (¶0235).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the inverter temperature monitoring system of a compressor from Yano that measures the inverter temperature and adjusts the inverter operation accordingly to prevent overheating (¶0083) and use the alarm from Eckel to make an alarm if a temperature sensor is over a heat threshold in order to alert a user of a possible fire as taught by Eckel (¶0235).  This would enable the system to notify a user if the inverter temperature becomes high enough that a fire could occur.

Regarding claim 19,
Yano discloses the above elements from claim 18.
They do not disclose:
wherein the microcontroller provides an alarm when the alarm temperature zone is determined.

However Eckel teaches:
wherein the microcontroller provides an alarm when the alarm temperature zone is determined (¶0235).

Regarding claim 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the inverter temperature monitoring system of a compressor from Yano that measures the inverter temperature and adjusts the inverter operation accordingly to prevent overheating (¶0083) and use the alarm from Eckel to make an alarm if a temperature sensor is over a heat threshold in order to alert a user of a possible fire as taught by Eckel (¶0235).  This would enable the system to notify a user if the inverter temperature becomes high enough that a fire could occur.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohyama et al. (US 2017/0370626) – air conditioner

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846        


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846